[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER
CT Page 10718
RE: SUMMARY JUDGMENT
Summary Judgment may enter as to liability only on the first and second counts of the plaintiffs' complaint by agreement (the defendants' conceding some rent has not been paid). The matter should be claimed for hearing in damages on the question of damages. The parties further agreed that the defendant may fully contest each claim for damages and that the admission of liablity [liability] was not an admission of any of the claims for damages.
LAWRENCE L. HAUSER, JUDGE